Citation Nr: 1616650	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral leg disability, to include a neurologic disability. 


REPRESENTATION

Appellant represented by:	Mary A. Royle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2012, the Veteran testified at a personal hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims that he has a leg disability, manifested by cramping symptomatology, related to service.  In a March 1958 report of medical history at discharge, the Veteran reported experiencing leg cramps.  Recent VA treatment records include reports of nighttime leg cramps.  In an April 2015 Remand, the Board requested that the RO provide a VA neurological examination to determine the etiology of the claimed leg disability, to include the claimed leg cramps.  In a September 2015 VA medical examination report, a VA examiner found that the leg cramps were a muscular spasm phenomenon and were not related to any form of peripheral neuropathy.  The examiner did not offer an opinion as to whether the currently reported leg cramps, being a muscular phenomenon, were related to service or any incident of service.  A remand is necessary to obtain an additional opinion.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  Any necessary tests or studies should be conducted.  The examiner should diagnose any disability manifested by leg cramps, or should diagnose the most likely etiology of the leg cramps experienced by the Veteran.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the leg cramps are related to service or any incident of service.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in providing the requested opinion.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should specifically consider the March 1958 report of medical history at service separation in which the Veteran reported experiencing leg cramps.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

